IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THOR D. PERRY,                            : No. 427 WAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
ERIE COUNTY, WARDEN JAMES                 :
VESHECCO, JASON H. WORCESTER,             :
AND CLIFFORD J. PALMER,                   :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.